— Order, Supreme Court, New York County (Gordon Burrows, J.), entered July 2, 1991, which, during a jury trial, granted defendant’s motion for judgment pursuant to CPLR 4401, and dismissed the action on the merits, unanimously affirmed, without costs.
We agree with the trial court that the unreconcilable contradictions in plaintiff’s proof concerning the time, place, and cause of the alleged accident preclude a finding by any rational process that defendant was at fault for plaintiff’s fall (see, Aetna Cas. & Sur. Co. v Garrett, 37 AD2d 750, 751). Concur — Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.